Case: 4:12-cv-00361-AGF Doc. #: 914 Filed: 07/16/20 Page: 1 of 4 PageID #: 13447




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

SCOTT D. MCCLURG, et al.,                         )
                                                  )
                                Plaintiffs,       )
                                                  )
                                                      Pertaining to Cases Consolidated for
vs.                                               )
                                                      Discovery and Pretrial Proceedings under
                                                  )
                                                      Lead Case No. 4:12CV00361 AGF
MALLINCKRODT LLC, et al.,                         )
                                                  )
                                Defendants.       )
                                                  )

             NOTICE OF VIDEOTAPED DEPOSITION OF ROBERT ZOCH

 TO:   All counsel of record.
       Please take notice that the following deposition will be taken in this matter as follows:
       DEPONENT: Robert Zoch

       DATE:           July 29, 2020

       TIME:           9:00 a.m. CST

       LOCATION: Deposition will be taken via videographic means due to the

                       Covid-19 pandemic and related restrictions.


       The deposition, which will be stenographically recorded and videotaped, will continue

from day to day until completed at the same time and place. Court reporting and video recording

will be provided by Alaris Litigation Services, (800) 280-3376. Plaintiff expressly reserves the

right to use this deposition at the time of trial. Deponent is to produce the documents described in

Exhibit A to the deposition and produce same through counsel to Jonathan M. Soper, Humphrey,

Farrington & McClain, P.C., 221 West Lexington, Suite 400, Independence, MO 64050, no later

than one week prior to the deposition.
Case: 4:12-cv-00361-AGF Doc. #: 914 Filed: 07/16/20 Page: 2 of 4 PageID #: 13448




                                    Respectfully Submitted,


                                    HUMPHREY, FARRINGTON & McCLAIN, P.C.


                                    /s/ Jonathan Soper
                                    Kenneth B. McClain          #32430
                                    Jonathan M. Soper           #61204
                                    Colin W. McClain            #64012
                                    221 West Lexington, Suite 400
                                    Independence, MO 64050
                                    Telephone: (816) 836-5050
                                    Facsimile: (816) 836-8966
                                    kbm@hfmlegal.com
                                    jms@hfmlegal.com
                                    cwm@hfmlegal.com
                                    ATTORNEYS FOR PLAINTIFFS
Case: 4:12-cv-00361-AGF Doc. #: 914 Filed: 07/16/20 Page: 3 of 4 PageID #: 13449




                                CERTIFICATE OF SERVICE
       I hereby certify that on the 16th day of July, 2020, I electronically filed the above with the

Clerk of the Court by using the CM/ECF system which will send a notice of electronic filing to

counsel of record.

                                                      /s/ Jonathan Soper
                                                      Attorney for Plaintiffs


SHOOK, HARDY & BACON LLP                              RILEY SAFER HOLMES & CANCILA,
David R. Erickson   # 31532MO                         LLP
Steven D. Soden     # 41917MO                         Brian O. Watson, #68678MO
Anthony R. Martinez # 61791MO                         70 W. Madison St., Ste. 2900
2555 Grand Boulevard                                  Chicago, Illinois 60602
Kansas City, MO 64108-2613                            Telephone: (312) 471-8700
Phone: (816) 474-6550                                 Facsimile: (816) 836-8966
Fax: (816) 421-5547                                   bwatson@rshc-law.com
derickson@shb.com                                     ATTORNEY FOR DEFENDANT
ssoden@shb.com                                        COTTER CORPORATION (N.S.L)
amartinez@shb.com
ATTORNEYS FOR DEFENDANT
MALLINCKRODT LLC
Case: 4:12-cv-00361-AGF Doc. #: 914 Filed: 07/16/20 Page: 4 of 4 PageID #: 13450




                                           EXHIBIT A


1.    A copy of your most current curriculum vitae;
2.    A copy of your entire file related to this matter, including all material you have reviewed,
      considered, or relied upon in forming your opinions in this case;
3.    A copy of all documents prepared by you setting forth your opinions in this case;
4.    A copy of all invoices for services rendered and/or receipts for monies received for services
      rendered in this case;
5.    A copy of any time records reflecting your work on this case;
6.    A list of all transcripts of testimony that you have reviewed or upon which you rely in
      forming your opinions in this case;
7.    Literature, data, or other documents you have reviewed, considered, or upon which you
      rely in forming your opinions in this case;
8.    All documents you forwarded to any law firm or any lawyer representing the defendants
      in the course of forming your opinions in this case;
9.    Correspondence, including email or other electronic correspondence or other documents,
      you have exchanged with any other witnesses in this case that relates in any way to this
      case;
10.   A list of cases in which the deponent has testified, either at trial or in deposition.
11.   A list of all cases in which the deponent has been retained by attorneys for defendants
      herein where personal injury has been alleged;
12.   List of all documents and tangible things (including but not limited to reports, records,
      writings, notes, data, computer codes or programs, website, analyses, specimens, films,
      videos, photographs or recordings of any type) upon which you rely to support any of your
      opinions in this case;
13.   Other documents and/or data considered or relied upon to form your opinions relating to
      this case;
14.   Copies of any notes you have created in connection with this case;
